—Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered June 9, 1994, convicting defendant, after a jury trial, of robbery in the first degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 121/2 to 25 years and 2 to 4 years, respectively, unanimously affirmed.
*78Defendant’s claim that he was deprived of his right to exercise his religion when the court failed to adjourn the trial on a Friday is unpreserved for the appellate review (see, People v Iannelli, 69 NY2d 684) and waived. The record reveals that defendant never made a specific request for an adjournment, and that the court never ordered defendant to appear on that day nor threatened defendant with forfeiture of his right to be present. Moreover, when defendant did appear, he freely testified without making any further mention of his religious obligations.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.